Title: To Thomas Jefferson from Philip Mazzei, 25 July 1805
From: Mazzei, Philip
To: Jefferson, Thomas


                  
                     25 Luglio, 1805
                  
                  Un concorso straordinario alla Locanda ave io sono, a motivo di un Corteggio magnifico mandato dal nuovo Rè d’Italia ad accompagnare un suo Cognato, al quale à regalato lo stato di Lucca (finora Repubblica) e il Principato di Piombino (che apparteneva alla Toscana); fece sì, che quando fui iersera per partire, non si trovarono i finimenti e altro appartenerti al mio regno, il che mi forza a trattenermi 3 giorni almeno per fargli rifare.
                  Mai si è potuto con più diritto esclamare: Oh Tempora! Oh mores!
                  Questo inconveniente mi da comodo di aggiungere quel che, per mancanza di tempo, non potei inscrire nella lettera di ieri.
                  Subito che lessi nella sua dei 10 Marzo: with an ironical eye to the modern declaimers against Philosophy, deliberai di trascriverle per suo divertimento le 2 suguenti festine del Poeta Casti, alcune novelle del quele, con altri miei scritti e libri; furon bruciate in Casa di Mr. Lewis, ⅌ ordine Il traditore Arnold.
                  “Felice Europeo &c.
                  Voglio trascriverle ancora il sonetto di un Prete di molto talento, (1. fatto in occasione di una gran festa religiosa per la calibrazione del sacramento.), 2. molto stimato dai pochi che ne comprendono interozione, e ammirato piamente dei molti che non l’intendono.
                  Entro nel Tempio &c.
               